FILED
                            NOT FOR PUBLICATION                             DEC 23 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SERGIO ALFONSO ARREOLA-                          No. 09-71830
ARREOLA,
                                                 Agency No. A011-434-117
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 8, 2011
                            San Francisco, California

Before: TROTT and BEA, Circuit Judges, and GEORGE, Senior District Judge.**

       Sergio Alfonso Arreola-Arreola (“Arreola”) petitions for review of the

Board of Immigration Appeals’ order affirming the reinstatement of a prior order

of removal from the United States. We have jurisdiction to review Arreola’s


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Lloyd D. George, Senior District Judge for the U.S.
District Court for Nevada, sitting by designation.
challenge to the reinstatement order under 8 U.S.C. §1252(a). In exercising that

jurisdiction, we are not precluded by 8 U.S.C. §1231(a)(5) from reviewing a

collateral constitutional attack on the prior order of removal underlying the

reinstatement order. 8 U.S.C. §1252(a)(2)(D).

      Arreola’s alleged deprivation of due process in his underlying removal

proceedings cannot support his claim before this court: that his due process rights

were violated by the reinstatement of that prior order. The “[r]einstatement of a

prior removal order–regardless of the process afforded in the underlying

order–does not offend due process because reinstatement of a prior order does not

change the alien’s rights or remedies.” Morales-Izquierdo v. Gonzales, 486 F.3d

484, 497 (9 th Cir. 2007) (en banc).

      AFFIRMED.




                                          2